DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 01, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 12 and 45 (note that claim 45 is improperly depending on claim 1 which is now cancelled, it is assumed that claim 45 depends from claim 12) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Both “substantially parallel” and “substantially parallel within 5 degrees” are indefinite. Would 8 degree be considered substantially parallel? 
Applicant describes: 
[0046] In a first variation, as shown in FIG. 3, the first axis of rotation 101 is tilted (e.g., at or less than an angle such as 5.degree., 10.degree., 20.degree., 30.degree., 45.degree., 60.degree., etc.) relative to the second axis of rotation 102, and orientated such that the transducer 110 is approximately perpendicular to the tissue being scanned at all times (e.g., to reduce glancing angle effects during scanning), wherein the scanning mechanism sweeps over a range (e.g., +/-60.degree.) off axis in a plane… 
[0048] In a second variation (e.g., as shown in FIGS. 1A and 2C-2D), the first and second axes can be offset and parallel or substantially parallel (e.g., within a threshold angle, such as 1.degree., 2.degree., 5.degree., etc.). However, the first and second axes can have any other suitable arrangement relative to one another and to the system.
But it is still unclear in claim 12, how far would “substantially parallel” cover with statement like 1 degree, 2 degree, 5 degree, and etc. What’s the scope of “etc.” ? Any 
Furthermore, if an angle of 5 degree is considered substantially parallel, then they are not parallel. It is tilted. 
Furthermore, it is unclear if claim 45 is merely further defined the limitation “substantially parallel” of claim 12? So the limitation “substantially parallel” of claim 12 would include tilt angle range beyond 5 degrees. Or else, claim 45 is not further limiting. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 22, 23, 26 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manor et al. (US 2002/0042574, hereinafter Manor ‘574.
In re claims 12 and 45, Manor ‘574 teaches an ultrasound system comprising: 
a scanner housing defining a longitudinal axis and a housing opening (fig. 4, lower part of 6A, or 33B, 33C); 
an ultrasound transducer enclosed within the housing (fig. 6, element 7 or 8, 0044), the ultrasound transducer defining a central beam axis and comprising a transducer support (fig. 6, 34); 
a first actuator enclosed within the scanner housing and coupled to the transducer support, the first actuator comprising a first rotatable axis (fig. 5, fig. 6, element 46); a second actuator enclosed within the scanner housing (fig. 6, element 37), the second actuator comprising a second rotatable axis that is not aligned with the central beam axis of the ultrasound transducer and is [substantially parallel] and offset 
Manor ‘574 fails to explicitly teach a second rotatable axis … is substantially parallel and offset from the rotatable axis of the first actuator. 
However, Applicant describes: 
[0046] In a first variation, as shown in FIG. 3, the first axis of rotation 101 is tilted (e.g., at or less than an angle such as 5.degree., 10.degree., 20.degree., 30.degree., 45.degree., 60.degree., etc.) relative to the second axis of rotation 102, and orientated such that the transducer 110 is approximately perpendicular to the tissue being scanned at all times (e.g., to reduce glancing angle effects during scanning), wherein the scanning mechanism sweeps over a range (e.g., +/-60.degree.) off axis in a plane… 
[0048] In a second variation (e.g., as shown in FIGS. 1A and 2C-2D), the first and second axes can be offset and parallel or substantially parallel (e.g., within a threshold angle, such as 1.degree., 2.degree., 5.degree., etc.). However, the first and second axes can have any other suitable arrangement relative to one another and to the system.
So the limitation “substantially parallel” is any threshold angle such as 1.degree., 2.degree., 5.degree., etc. that might be suitable arrangement. 
Furthermore, with claim 45, Applicant further claims “wherein the second rotatable axis of the second actuator is substantially parallel within 5 degrees to the first rotatable axis of the first actuator.” 

Because applicant has not specified any significance in any of the tilt degree, therefore, it would have been a routine optimization that a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range and easily try to make sure that the angle used for each axis is in an optimal angle to detect the tissue of interest from the teaching of Manor ‘574 (figs. 2, 6, 9, and 10, para 0044, 0046, 0051; note that Manor ‘574 even provide an equation to calculate for any angle between the two axis;” and such calculation is an evidence of reasonable expectation of success in the claimed range.). 
In re claim 22, Manor ‘574 teaches wherein the first rotatable axis does not pass through the ultrasound transducer (figs. 5&6).
In re claim 23, Manor ‘574 teaches wherein the second rotatable axis of the second actuator is aligned with the longitudinal axis of the scanner housing (fig. 6).
In re claim 26, Manor ‘574 teaches wherein the transducer has an adjustable beam profile (fig. 8, note 7 can change location, hence, the beam profile is different when it is at a new position).

Claims 13 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manor ‘574 in view of Hashimoto (US 2006/0191344, hereinafter Hashimoto ‘344).
In re claim 13, Manor ‘574 fails to teach further comprising an inner housing, wherein the inner housing is located in the scanner housing; the ultrasound transducer and electronics modules are in the inner housing; the second actuator couples the inner 
Hashimoto ‘344 teaches an inner housing/shield immediately inside the probe housing 3 that encloses ultrasound transducer, and electronic modules (fig. 3). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Manor ‘574 to include the features of Hashimoto ‘344 in order to shield the interior from a disturbance radio wave. 
Furthermore, it is obvious that when the shielding of Hasimoto ‘344 is place long the inner surface of the probe housing probe. When such feature is included in the probe of Manor ‘574 housing, it would have been obvious that the second actuator of Manor ‘574 couples the inner housing of the Hasimoto ‘344 to the scanner housing of Manor ‘574 about the longitudinal axis; and the ultrasound transducer is couple to the actuator of Manor ‘574 by the inner housing of Hasimoto ‘344 in order to shield all interior electronics of Manor ‘574 from a disturbance radio wave. 
In re claim 44, Hasimoto ‘344 teaches wherein the scanner housing further comprises one or more protective structures to seal one or more components in the scanner housing (fig. 3, shield seals electronics from radio wave).

Claim 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manor ‘574 in view of Lefebvre et al. (US 2015/0209016, PCT/IB2013/001598, WO/2014/016663, published on January 30, 2014, hereinafter Lefebvre ‘016).
In re claims 24-25, Manor ‘574 fails to teach wherein the second actuator is configured to sweep the ultrasound transducer along a curved path during rotation; 
Lefebvre ‘016 teaches wherein the second actuator is configured to sweep the ultrasound transducer along a curved path during rotation; wherein the second actuator is configured to sweep the ultrasound transducer along an annular path about the longitudinal axis during rotation (fig. 7 and 8, 0032, note that 24 is hemispherical shape which is curve and annular).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Manor ‘574 to include the features of Lefebvre ‘016 in order to image tissues adjacent to the hemispherical shell of the probe. 

Claims 26-29, 35, 39, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manor ‘574 in view of Matsumura (US 2011/0040187, hereinafter Matsumura ‘187).
In re claim 26, when “adjustable beam profile” means changing frequency, amplitude, etc. of the beam, Matsumura ‘187 teaches wherein the transducer has an adjustable beam profile (0067, 0091-0102, note that different coupler will result in different beam profile through the coupler).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Manor ‘574 to include the first adjustable beam profile features of Matsumura ‘187 in order to  provide optimal ultrasound through different elastic coupling medium upon attachment. 

Manor ‘574 fails to teach a positioner module with a second fastener configured to cooperatively couple to the first fastener element of the scanner module. Note that as shown above Manor ‘574 teaches a first fastener element. However, it could have been shown by Matsumura ‘187 that the 1b of fig. 2 of Matsumura ‘187 could be another first fastener (0079). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Manor ‘574 to include the first fastener 
Matsumura ‘187 also teaches a positioner module with a second fastener configured to cooperatively couple to the first fastener element of the scanner module (fig. 2, 21, 23). Note that applicant define positioner module 0058 as: positioner module (e.g., including the positioning portion 150. The positioning portion 150 can include one or more alignment features that promote proper placing of the position portion 150 at the body region of the user, and/or proper positioning of the scanning assembly relative to the body region of the user.
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Manor ‘574 to include the first fastener features of Matsumura ‘187 in order to allow the ultrasound probe to attach to various elastic coupling medium. 
In re claim 28, Matsumura ‘187 teaches further comprising a reservoir (0078).
In re claim 29, Matsumura ‘187 teaches wherein the reservoir is located in the positioner module (fig. 2, 20).
In re claim 35, Matsumura ‘187 teaches wherein at least one of the scanner housing and the positioner module includes at least one of: a marking (any one of 21, 23, or the shape could be a marking on the positioner module 23), a position sensor, and a position encoder operable to facilitate positioning of a user body region.
In re claim 39, it is know what acoustic elastic coupler is acoustic transparency which is ultrasound anti-reflective material. 
.

Claims 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manor ‘574 and Matsumura ‘187 in view of Matsumura (US 2009/0177083, hereinafter Matsumura ‘083).
In re claims 30-33, Manor ‘574 and Matsumura ‘187 fail to teach further comprising a membrane; wherein the reservoir comprises an ultrasound coupling medium in the reservoir; wherein the positioner module comprises a concavity configured to receive body tissue; wherein the concavity is configured to receive breast tissue.
Matsumura ‘083 teaches further comprising a membrane; wherein the reservoir comprises an ultrasound coupling medium in the reservoir (0086); wherein the positioner module comprises a concavity configured to receive body tissue; wherein the concavity is configured to receive breast tissue (fig. 1, 0048, fig. 3, note that it would have been obvious the concavity is capable of receive breast tissue).
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Manor ‘574 to include the first fastener features of Matsumura ‘187 in order to allow the ultrasound probe to attach to various elastic coupling medium, and to include the features of Matsumura ‘083 in order to provide different imaging needs with respect to different tissue types. 

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manor ‘574 in view of Vezina (US 2010/0168577, from IDS filed on January 21, 2020, hereinafter Vezina ‘577)
In re claim 34, Manor ‘574 fails to teach wherein the ultrasound transducer comprises a linear array of ultrasound transducer elements.
Vezina ‘577 teach wherein the ultrasound transducer comprises a linear array of ultrasound transducer elements (0044).
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Manor ‘574 to include the features of Vezina ‘577 in order to allow for higher frequency imaging. 

Claims 36-37, 40, 41, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manor ‘574 and Matsumura ‘187 in view of Osaka et al. (US 2007/0032726, hereinafter Osaka ‘726).
In re claim 36-37, Manor ‘574 and Matsumura ‘187 fail to teach comprising a coupling medium delivery system configured to deliver to and/or remove a coupling medium from the reservoir; wherein the coupling medium delivery system comprises a pump and a pressure sensor configured to control the pump.
Osaka ‘726 teaches a coupling medium delivery system configured to deliver to and/or remove a coupling medium from the reservoir; wherein the coupling medium delivery system comprises a pump and a pressure sensor configured to control the pump (0107, 0116).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Manor ‘574 to include the first fastener features of Matsumura ‘187 in order to allow the ultrasound probe to attach to various elastic coupling medium, and to include the features of Osaka ‘726 in order to pressure controlled acoustic coupling member for elastic measurements. 
In re claim 43, Osaka ‘726 teaches comprising a coupling medium sensor (0107, 0116).

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manor ‘574 in view of Weber et al. (US 6,524,250, hereinafter Weber ‘250).
In re claim 38, Manor ‘574 fails to teach wherein the scanner housing further comprises a battery and a wireless linking interface.
Weber ‘250 teaches teach wherein the scanner housing further comprises a battery and a wireless linking interface (fig. 2, col. 5, lines 4-10).
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Manor ‘574 to include the features of Weber ‘250 in order to eliminate the need for electrical wires that cross into sterile medical field. 

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manor ‘574 and Matsumura ‘187 evident by or in view of Slayton et al. (US 2008/0281237, hereinafter Slayton ‘237).

Slayton ‘237 teaches an anti-reflection material (that this invention discloses an encapsulated, substantially acoustically transparent fluid filled coupler member, wherein the encapsulation provides a standoff and couples acoustic energy. In accordance with another exemplary embodiment, this invention discloses a substantially acoustically transparent gel coupler member, wherein the gel is configured to provide a standoff, hold the shape of a lens geometry, and couple acoustic energy, 0005, or 0031).
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Manor ‘574 to include the first fastener features of Matsumura ‘187 in order to allow the ultrasound probe to attach to various elastic coupling medium, and that the elastic coupling medium of Matsumura ‘187 is an anti-reflection material evident by Slayton ‘237, and/or in view of Slayton ‘237 to include anti-reflection material for the coupler in order to reduce acoustic attenuation from transducer to tissue.

Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manor ‘574 and Matsumura ‘187 in view of Matsumura ‘083, and still further in view of Osaka ‘726.
In re claims 40-41, Manor ‘574 and Matsumura ‘187 in view of Matsumura ‘083 fail to teach further comprising a coupling medium pressure modulation system configured to control the positioning of the body tissue relative to the ultrasound system. 

In re claim 41, Osaka ‘726 teaches wherein the coupling medium pressure modulation system is further configured to controllably deform the body tissue (0107, 0116-0118, 0216-0218, fig. 32s).
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Manor ‘574 to include the first fastener features of Matsumura ‘187 in order to allow the ultrasound probe to attach to various elastic coupling medium, and to include the features of Matsumura ‘083 in order to provide different imaging needs with respect to different tissue types, and to include the features of Osaka ‘726 in order to pressure controlled acoustic coupling member for elastic measurements. 

Response to Arguments
Applicant's arguments filed on March 01, 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument on page 7 that “the axes of Manor’s device are clearly intersecting and therefor clearly not parallel or substantially parallel,” The Examiner disagrees. 
As shown above, the term "substantially" in claims 12 and 45 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and 
Applicant describes: 
[0046] In a first variation, as shown in FIG. 3, the first axis of rotation 101 is tilted (e.g., at or less than an angle such as 5.degree., 10.degree., 20.degree., 30.degree., 45.degree., 60.degree., etc.) relative to the second axis of rotation 102, and orientated such that the transducer 110 is approximately perpendicular to the tissue being scanned at all times (e.g., to reduce glancing angle effects during scanning), wherein the scanning mechanism sweeps over a range (e.g., +/-60.degree.) off axis in a plane… 
[0048] In a second variation (e.g., as shown in FIGS. 1A and 2C-2D), the first and second axes can be offset and parallel or substantially parallel (e.g., within a threshold angle, such as 1.degree., 2.degree., 5.degree., etc.). However, the first and second axes can have any other suitable arrangement relative to one another and to the system.
But it is still unclear in claim 12, how far would “substantially parallel” cover with statement like 1 degree, 2 degree, 5 degree, and etc. What’s the scope of “etc.” ? Any degrees that’s “suitable arrangement”? Something that has a range of “etc.” is not a definite range. 
Furthermore, if an angle of 5 degree is considered substantially parallel, then they are not parallel. It is tilted. 

Still furthermore, under 103 rejection as shown above, in light of Applicant’s Specification, the limitation “substantially parallel” is any threshold angle such as 1.degree., 2.degree., 5.degree., etc. that might be suitable arrangement. 
With claim 45, Applicant further claims “wherein the second rotatable axis of the second actuator is substantially parallel within 5 degrees to the first rotatable axis of the first actuator.” 
And claim 45 must further limit claim 12, so claim 12’s limitation of “substantially parallel” includes at least 5 degree tilt. 
Because applicant has not specified any significance in any of the tilt degree, therefore, it would have been a routine optimization that a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range and easily try to make sure that the angle used for each axis is in an optimal angle to detect the tissue of interest from the teaching of Manor ‘574 (figs. 2, 6, 9, and 10, para 0044, 0046, 0051; note that Manor ‘574 even provide an equation to calculate for any angle between the two axis;” and such calculation is an evidence of reasonable expectation of success in the claimed range.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793